DETAILED ACTION
Applicant: XIE, QiXian; ZHANG, Jiu; MEI, GuoHui; LIANG, Bin; & SUN, Jie
Assignee: ShenYang Taco Blue-Tech CO., LTD.
Attorney: Ryan J. MILLER (Reg. No.: 56,236) & Kirk M. MILES (Reg. No.: 37,891)
Filing: Amendment filed 12 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 and 14-15 are currently pending before the Office.  Claim 1 has been amended to include some new limitations and incorporate limitations from dependent claims 10 & 13.  Claim 13 has been cancelled and claim 12 has been amended to fix a grammatical issue.

Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 12 August 2022, with respect to formality objection & claim rejections have been fully considered and are persuasive in that the suggested amendments were made to fix discrepancies between the Figures & Specification, the claims were amended to make them definite, and the claims were amended to avoid the cited art.  The objections of the Specification & Drawings have been withdrawn, and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Tao et al. – which discloses a temperature measuring device for measuring the temperature of molten metals (Tao et al.: Fig. 1 temperature sensing element 1) including a cermet tube (2; Pg. 2 – second described body is made up of oxide base cermet composite), a support tube (overstriking section 7 tube 8), a connecting tube (tube 9; Pg. 3), and an exhaust structure (Fig. 4 grooves 11).  However, Tao et al. fails to disclose wherein the support tube comprises a hollow stopper, the stopper is a rod body configured to arrange at an outlet of molten metal in a tundish to control the outflow speed of molten metals, and the cermet tube is mounted at the bottom of the stopper.

    PNG
    media_image1.png
    538
    783
    media_image1.png
    Greyscale

Ogawa et al. – which discloses an immersion-type temperature measuring device (Ogawa et al.: Fig. 3 protecting tube 12 thermocouple 13; Abstract) including a cermet tube (12; C.3:L.44-C.4:L.51), with a closed end and an open end (Figs. 3-5) wherein the material of the cermet tube comprises Mo—ZrO2 (C.3:L.44-C.4:L.51).  However, Ogawa et al. fails to disclose an exhaust structure, it fails to disclose the exhaust structure comprises a vent pipe and a vent hole, and it fails to disclose wherein the support tube comprises a hollow stopper, the stopper is a rod body configured to arrange at an outlet of molten metal in a tundish to control the outflow speed of molten metals, and the cermet tube is mounted at the bottom of the stopper.

    PNG
    media_image2.png
    765
    829
    media_image2.png
    Greyscale

Nippon Thermotec KK (JP H10197352 A) – which discloses a molten-metal temperature measurement sensor (Nippon: Figs. 1-2) including a cermet tube (15,25; Abstract); a thermocouple (11,21); and a connecting tube (16,26).  However, Nippon fails to disclose an exhaust structure, it fails to disclose the exhaust structure comprises a vent pipe and a vent hole, and it fails to disclose wherein the support tube comprises a hollow stopper, the stopper is a rod body configured to arrange at an outlet of molten metal in a tundish to control the outflow speed of molten metals, and the cermet tube is mounted at the bottom of the stopper.

    PNG
    media_image3.png
    519
    624
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation a temperature measuring device (Fig. 4) for measuring the temperature of molten metals (Fig. 9 metal 10), including: a cermet tube (1), a support tube (2), a connecting tube (4), an exhaust structure (3,5), wherein the cermet tube (1) is provided with a closed end and an open end and is configured to sense the temperature of molten metals and emit stable thermal radiation energy based on the blackbody cavity principle; the exhaust structure comprises a vent pipe (3) and a vent hole (5), wherein one end of the vent pipe is arranged in the support tube (2) and communicated with the support tube (2), the cermet tube (1),, and the vent hole (5), and the other end of the vent pipe (3) is connected with one end of the connecting tube (4), and wherein when measuring the temperature of molten metals, purge gas blown in from the connecting tube (4) enter both the cermet tube (1) and the support tube (2) via the vent pipe (3) to blow out the smoke through the gap between the vent pipe (3) and the support tube (2) as well as the vent hole (5); and wherein the support tube (2) comprises a hollow stopper, the stopper is a rod body configured to arrange at an outlet of molten metal in a tundish to control the outflow speed of molten metals, and the cermet tube (1) is mounted at the bottom of the stopper, in combination with the other claimed elements.  Claims 2-12 and 14-15 are allowed based on dependency.

    PNG
    media_image4.png
    626
    922
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884